Hill, C. J.
1. The general rule -which puts upon the party alleging payment the burden to prove it applies to a subscriber of stock in a corporation when sued by the corporation on his written subscription for the stock. Tippin v. Brockwell, 89 Ga. 467 (15 S. E. 539).
2. Where a subscriber to the stock of a corporation was sued by the corporation on his unconditional written subscription for the stock, and his execution of the contract of subscription was proved, and the contract was introduced in evidence, and no plea of payment or other defense was made, the court did not err in directing a verdict for the plaintiff. Judgment affirmed.
Appeal; from Chattooga superior court — Judge Wright. March 11, 1913.
O. D. Rivers, for plaintiff in error. Ennis & Shaw, contra.